Case 1:21-cr-00080-NONE-SKO Document 45 Filed 08/26/21 Page 1 of 3




                                                             FILED
                                                            Aug 26, 2021
                                                         CLERK, U.S. DISTRICT COURT
                                                       EASTERN DISTRICT OF CALIFORNIA
Case 1:21-cr-00080-NONE-SKO Document 45 Filed 08/26/21 Page 2 of 3
   Case 1:21-cr-00080-NONE-SKO Document 45 Filed 08/26/21 Page 3 of 3




8/26/21
